Walton, J.
If the owner of an article of personal property delivers it to another to sell, the latter has no right to deliver it to his creditor in payment of his own pre-existing debt; and if he does so, the owner may maintain trover against the creditor without a previous demand.
To the point that such a disposition of the property is unauthor*172ized. Parsons v. Webb, 8 Maine, 38. Holton v. Smith, 7 N. H. 446.
To the point that no previous demand is necessary. Galvin v. Bacon, 11 Maine, 28. Whipple v. Gilpatrick, 19 Maine, 427. Badlam v. Tucker, 1 Pick. 389, 397. Woodbury v. Long, 8 Pick. 543. Hunt v. Holton, 13 Pick. 216.
• The instructions to the jury were in accordance with these well established rules of law.

Exceptions overruled. Judgment on the verdict.

Appleton, C. J., Barrows, Yirg-in, Peters and Libbey, JJ., concurred.